UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 4, 2011 FS Investment Corporation (Exact name of Registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation) 814-00757 (Commission File Number) 26-1630040 (I.R.S. Employer Identification No.) Cira Centre 2929 Arch Street, Suite 675 Philadelphia, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (215) 495-1150 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item2.02. Results of Operations and Financial Condition. On August 4, 2011, FS Investment Corporation issued a press release announcing that it will hold its quarterly investor update call for the quarter ended June 30, 2011 on Monday, August 15, 2011, at 3:00 p.m. EDT.A copy of the press release announcing the foregoing is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. EXHIBIT NUMBER DESCRIPTION Press release dated August 4, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FS Investment Corporation Date: August 4, 2011 By: /s/ Michael C. Forman Michael C. Forman President and Chief Executive Officer EXHIBIT INDEX EXHIBIT NUMBER DESCRIPTION Press release dated August 4, 2011.
